           Case 2:21-mj-00186-DJA Document 13
                                           12 Filed 04/16/21
                                                    04/15/21 Page 1
                                                                  3 of 1
                                                                       3




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:21-mj-186-DJA
 4
                    Plaintiff,                                             ORDER
 5
            v.
 6
     ALEXANDRE RAGLAND,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that Mr. Ragland’s travel condition be modified to
11   remove the restriction that travel to the Northern District of Georgia be limited “for purposes
12   of Court.”
13          IT IS FURTHER ORDERED that Mr. Ragland must provide his travel itinerary,
14   including flights and the location where he will be staying, prior to his travel to the Northern
15   District of Georgia.
16
17                     16th day of April 2021.
            DATED this ____
18                                                                           _____
19                                                UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
                                                     3
